COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ALAN FRAIRE,                                   §            No. 08-19-00275-CR

                       Appellant,                §               Appeal from the

  v.                                             §             171st District Court

  THE STATE OF TEXAS,                            §          of El Paso County, Texas

                        State.                   §             (TC# 20170D05623)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 21, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Todd Morten, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 21, 2020.

       IT IS SO ORDERED this 22nd day of October, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.